779 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AIR AMERICA INCORPORATED, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.HAMILTON, MILLER, HUDSON AND FAYNE TRAVEL CORPORATION,Intervenor-Respondent.
85-3381
United States Court of Appeals, Sixth Circuit.
10/10/85

PETITION FOR REVIEW DISMISSED
D.O.T.
ORDER
BEFORE:  MERRITT, JONES, and CONTIE, Circuit Judges.


1
This matter is before the Court upon consideration of petitioner's motion for miscellaneous pre-brief relief and the response in opposition thereto.


2
The petition for review of Docket 42034 fails to give a concise statement of consideration of petitioner's motion for reviewed was entered as required by Rule 15(b), Federal Rules of Appellate Procedure.


3
Accordingly, it is ORDERED that the petition for review be dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.